Citation Nr: 1453587	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for hypertension as secondary to a psychiatric disorder.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his son






ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1951 to December 1953 and in the U.S. Marine Corps from November 1955 to February 1973.  

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the Veteran and his son testified during a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript is of record.  

The matters of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and for hypertension as secondary to a psychiatric disorder were remanded by the Board in March 2014.  In July 2014, the Agency of Original Jurisdiction (AOJ) granted service connection for the psychiatric disorder of "other specified trauma and stressor related disorder" and assigned a rating of 30 percent, effective March 8, 2010.  

The Board notes that in an October 2014 supplemental statement of the case, the AOJ listed an issue as "Entitlement to a rating in excess of 30 percent for other specified trauma and stressor related disorder (claimed as psychiatric disorder, to include posttraumatic stress disorder (PTSD)."  However, this issue appears to have been listed mistakenly; the record does not indicate that the Veteran appealed the 30 percent rating for his service-connected psychiatric disorder, or that any such issue is otherwise before the Board.  The Board therefore will not address any such matter in this decision.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2014 rating decision, the AOJ granted in full the benefit sought on appeal of service connection for a psychiatric disorder.

2.  The Veteran's hypertension was not caused or aggravated by his service-connected psychiatric disorder, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  There remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 7105(d)(5) (West 2002).

2.  The criteria for service connection for hypertension as secondary to a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, as reflected in his hearing during his February 2014 Board testimony, the Veteran claimed that he had PTSD or another psychiatric disorder as a result of service.  In May and September 2014 reports, a VA psychiatrist diagnosed "other specified trauma and stressor related disorder," and determined that such disorder was related to service and that all of the Veteran's psychiatric symptomatology was related to such disorder.  Therefore, in granting service connection for other specified trauma and stressor related disorder, with a rating of 30 percent, the AOJ granted in full the benefit the Veteran sought on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder, the Board does not have jurisdiction to review it, and it is dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his hypertension in May 2014.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining outstanding, relevant VA treatment records and providing the May 2014 VA examination, the AOJ substantially complied with the Board's March 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The record does not reflect, and the Veteran has not contended, that hypertension began in service or until many years after service.  Both private and VA treatment records, as well as the Veteran's own statement in his March 2010 claim, reflect that hypertension began in 2008, 35 years after his period of service; a September 2008 letter reflects his private physician's opinion that his blood pressure was too high and that if it remained high he would be placed on a hypertensive.  Thus the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable in this case.

Rather, as reflected in his October 2011 notice of disagreement and testimony during his February 2014 Board hearing, the Veteran asserts that his current hypertension was caused or aggravated by a service-connected psychiatric disorder.

However, the Veteran's claim must be denied.

The most probative evidence on the question of whether the Veteran's hypertension is caused or aggravated by his service-connected psychiatric disorder is the May 2014 report of a VA examiner.  After examining the Veteran and reviewing the record (which is entirely an electronic file), the examiner opined that the Veteran's hypertension was not caused or aggravated by any psychiatric disorder.  The examiner explained that the Veteran's hypertension preceded his diagnosis of any psychiatric disorder, that his hypertension had been controlled with a very small dose of medication, and that there was no evidence of aggravation of the Veteran's hypertension in the record.  The examiner stated that the medical record revealed no relation of the Veteran's hypertension to his psychiatric condition.  

The Board finds the VA examiner's opinion to be persuasive.  The examiner was a physician who reviewed the record, including the appropriate medical evidence.  Also, the examiner's rationale is consistent with the evidence of record, which reveals that after being treated for hypertension in 2008, prior to the March 2010 effective date of service connection for his psychiatric disorder, the Veteran's blood pressure readings greatly improved; the medical evidence reflects no instances of aggravation of hypertension due to the Veteran's psychiatric disorder in any way.

Moreover, there is no medical opinion or other such competent evidence of record contradicting the VA examiner's opinions or otherwise supporting the Veteran's claim, and neither the Veteran nor his representative have identified any.  While the Veteran might believe that his hypertension is medically related to his service-connected psychiatric disorder, he is not competent to make any such medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran would be considered at all competent to make any such determination, the Board would find it to be greatly outweighed by the professional medical opinion of the May 2014 VA physician.

Therefore, the evidence weighs against a finding that hypertension was caused or aggravated by the Veteran's service-connected psychiatric disorder, or is otherwise related to service.  Accordingly, service connection for hypertension as secondary to a psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

The issue of service connection for a psychiatric disorder is dismissed.

Service connection for hypertension as secondary to a psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


